       Case: 1:20-cv-03178 Document #: 65 Filed: 10/12/20 Page 1 of 2 PageID #:801




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  ROBERT ANDREW FFRENCH,

           Plaintiff,                                    Civil Action No.: 1:20-cv-03178

  v.                                                     Judge Franklin U. Valderrama

  THE PARTNERSHIPS AND UNINCORPORATED                    Magistrate Judge Jeffrey Cummings
  ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

           Defendants.

                                    NOTICE OF DISMISSAL

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                 NO.                                 DEFENDANT
                 55                                      6hk7243
                 58                                   allstar-seller
                 62                                   clother_trade
                 68                                       felif-7
                 103                                soptoptrade2015
                 104                                     tgsbuys
                 106                                    tsbuynow
                 108                                  whemyqong5


DATED: October 12, 2020                               Respectfully submitted,

                                                      /s/ Keith A. Vogt
                                                      Keith A. Vogt (Bar No. 6207971)
                                                      Keith Vogt, Ltd.
                                                      111 West Jackson Boulevard, Suite 1700
                                                      Chicago, Illinois 60604
                                                      Telephone: 312-675-6079
                                                      E-mail: keith@vogtip.com

                                                      ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-03178 Document #: 65 Filed: 10/12/20 Page 2 of 2 PageID #:802




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 12, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
